Citation Nr: 0839004	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-41 764	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a neck mass.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from December 21, 
1984, to August 31, 1998.  Her DD Form 214 also reflects 
active service prior to December 21, 1984, of 1 year, 7 
months, and 24 days.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, denying the veteran's claim for service 
connection for sarcoidosis.  In September 2003, jurisdiction 
over the veteran's claims file was transferred from the 
Chicago RO to the RO in St. Louis, Missouri.  The Board 
remanded the matter for further notification and adjudication 
in January 2007.  The Appeals Management Center (AMC) re-
adjudicated the claim of service connection for sarcoidosis 
and again denied the claim via the issuance of a supplemental 
statement of the case (SSOC) in July 2008.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Board's offices in Washington, 
D.C., in June 2006.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDING OF FACT

The veteran has sarcoidosis that is as likely as not 
attributable to her period of active military service.




CONCLUSION OF LAW

The veteran has sarcoidosis that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

Review of the claims file reflects that the veteran was 
treated for shortness of breath and chest pain on many 
occasions during service.  Diagnoses were variously assigned 
of asthma, bronchitis, pleuritis, reactive airway disease, 
and costochondritis.  In November 1997, the veteran was seen 
for complaints of chest discomfort, and radiological 
examination of the veteran's chest conducted at that time was 
interpreted as normal.  

Relevant post-service medical records reflect that the 
veteran was treated at Scott Air Force Base in 2001 for 
complaints of chest pain.  She was diagnosed in January 2001 
with reactive airway disease, and pulmonary function testing 
revealed that she had a reduced diffusing capacity consistent 
with sarcoidosis.  Radiological examination of the veteran's 
lungs revealed a right perihilar mass, to which a 
questionable diagnosis of sarcoidosis was assigned.  At a 
February 2001 visit to the pulmonary clinic, the veteran was 
again treated for shortness of breath and chest pains and was 
found to have a significantly reduced diffusing capacity.  
The veteran's treating pulmonologist at that time examined 
the films from the November 1997 radiological examination 
conducted while the veteran was still in service, finding 
that "retrospectively studying the x-rays from 1997, there 
[was] probably a right perihilar lesion formation back 
then."  The pulmonologist's diagnosis was probable 
sarcoidosis, based on the fact that the veteran had had the 
lung mass for at least 4 years.  Records of the veteran's 
subsequent treatment at a private medical facility document 
that the right perihilar mass was biopsied in April 2001; the 
results confirmed the diagnosis of sarcoidosis.

The veteran was provided VA medical examination in June 2003.  
At the examination, the VA examiner noted that the claims 
file and service treatment records were unavailable for 
review.  She acknowledged the veteran's report of having been 
diagnosed with sarcoidosis in 2001 and recorded her 
complaints of shortness of breath, wheezing, dyspnea on 
exertion, and coughing.  Physical examination revealed clear 
breath sounds bilaterally, and pulmonary function testing was 
found to be of questionable validity due to the veteran's 
poor effort.  Radiological examination performed at the 
examination was found to be negative.  The examiner was 
unable to render an etiological opinion as to the veteran's 
sarcoidosis, however, given the unavailability of the claims 
file.  An addendum to the VA examination added in July 2003 
reflects that a second examiner reviewed the veteran's claims 
file and service treatment records.  The July 2003 reviewer 
noted that the veteran was not treated for or diagnosed with 
sarcoidosis while in service and noted in particular that the 
veteran's November 1997 radiological examination was read as 
negative at the time.  It does not appear from the report, 
however, that the July 2003 VA examiner examined the films 
from the November 1997 study.  The examiner opined that it 
was not at least as likely as not that the veteran's current 
sarcoidosis was related to her active military duty.

The Board acknowledges that the July 2003 VA report contains 
an opinion adverse to the veteran's claim.  It appears, 
however, that that opinion was based on an incomplete 
consideration of the veteran's in-service and post-service 
treatment records.  The Board notes in particular that the 
July 2003 reviewer, who did not examine the veteran 
personally, apparently also did not examine either the 
November 1997 in-service X-ray films, the January 2001 
radiological examination, or the report of radiological 
examination from the veteran's June 2003 examination.  The 
examiner appears to have relied instead solely on the record, 
which indicated that the in-service radiological examination 
was reported as negative at the time.  The examiner failed to 
account for the veteran's treating pulmonologist's February 
2001 conclusion-based on personal review of both the 
November 1997 and January 2001 X-ray films-that the veteran 
had a right perihilar lesion on her lung in November 1997 
that was still present as sarcoidosis in January 2001.  The 
Board thus concludes that the July 2003 VA examiner's opinion 
is of lesser probative value.  

In sum, the veteran has a current diagnosis of sarcoidosis 
that has been linked to her active duty by competent and 
probative medical opinion.  Regardless of the negative VA 
opinion of the etiology of the veteran's sarcoidosis, as 
addressed in the July 2003 VA medical opinion, the Board 
concludes that the February 2001 findings of the veteran's 
treating pulmonologist substantiate the veteran's contention 
that she has suffered from sarcoidosis since before her 
separation from active duty.  The Board further finds that 
the competent and probative medical evidence supports a 
conclusion that the veteran's disease is linked to her period 
of active duty.  In light of these conclusions, the Board 
finds that there is therefore satisfactory evidence that the 
veteran has suffered from sarcoidosis since her time on 
active duty.  Resolving reasonable doubt in the veteran's 
favor, it is likely that her sarcoidosis had its onset during 
active military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).  The Board thus finds that service connection for 
sarcoidosis is warranted.


ORDER

Service connection for sarcoidosis is granted.


REMAND

In January 2007, the Board remanded a claim of service 
connection for a neck mass, noting that, at a June 2006 
hearing before the undersigned Veterans Law Judge, the 
veteran had expressed her disagreement with the RO's denial 
of the claim in its June 2005 rating decision.  The 
disagreement was reduced to writing in the form of the June 
2006 hearing transcript, and the Board found in the January 
2007 remand that this statement represented a timely notice 
of disagreement.  See 38 C.F.R. § 20.201 (2008).  Although 
instructed to do so in the January 2007 remand, the agency of 
original jurisdiction (AOJ) has not issued a statement of the 
case on the issue.  The United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the AOJ for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

As noted above, the veteran is entitled as a matter of law to 
compliance with the Board's remand instructions.  See 
Stegall, 11 Vet. App. at 271.  Therefore, the Board finds 
that the AOJ must, on remand, issue a statement of the case 
on the issue of entitlement to service connection for a neck 
mass, summarizing the evidence relevant to the claim, the 
applicable legal authority, and the reasons that the AOJ 
relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2008); Manlincon, 12 Vet. App. at 240-41.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued by the AOJ.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

The AOJ should issue to the veteran a 
SOC addressing the claim for service 
connection for a neck mass.  Along with 
the SOC, the AOJ must furnish to the 
veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals) and afford her time 
to perfect an appeal of this issue.  
(The veteran is hereby reminded that 
appellate consideration of this claim 
may be obtained only if a timely appeal 
is perfected.)  If, and only if, the 
veteran files a timely appeal, this 
issue should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


